DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant previously filed claims 1-12. Claims 1, 5 and 12 have been amended. Accordingly, claims 1-12 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the above remarks, the claims are rejected as before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al.  (US 20190089961 A1) in view of Van der Auwera et al. (US 20190007684 A1).
Regarding Claim 12, Ahn et al. teaches an apparatus for coding a video sequence, wherein pictures from the video sequence include one or more discontinuous edges (Paragraph 15; a boundary necessarily defines a discontinuous edge in the way the picture is being split, also virtual blocks having differing motion vectors is a discontinuity of content as well), the apparatus comprising one or more electronic devices or processors configured to:
receive a reconstructed filtered unit for a current reconstructed pixel in a current picture comprising a 360-degree view, wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to the current reconstructed pixel (Paragraphs 72-76; Paragraph 104);
apply the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein when the loop filtering process for the current reconstructed pixel is across a virtual boundary of the current picture, the virtual boundary formed by the one or more discontinuous edges, the loop filtering process is disabled for the transform block boundary or the sub-block boundary (Paragraph 15; a boundary necessarily defines a discontinuous edge in the way the picture is being split, also virtual blocks having differing motion vectors is a discontinuity of content as well; Paragraphs 188-201),
wherein the filtered reconstructed pixel is the same as the current reconstructed pixel when the loop filtering process is disabled (Paragraphs 199-200)
provide a processed picture comprising the filtered reconstructed pixel (Paragraphs 72-76), wherein the video sequence is a 360-degree virtual reality (VR360) video sequence (Paragraph 104; a 360 degree video is presented necessarily with at least one image face).
However, Ahn et al. does not explicitly teach the virtual boundary corresponding to a transform block boundary or sub-block boundary where the discontinuity results from pixel-to-pixel differences of a given image in a horizontal or vertical direction between the 360-degree view and a cubic projection layout of the 360-degree view, and the picture is projected onto plural faces of a cube.
Van der Auwera et al., however, teaches that when the loop filtering process for the current reconstructed pixel is across a virtual boundary of the current picture, the virtual boundary formed by the one or more discontinuous edges corresponding to a transform block boundary or sub-block boundary where the discontinuity results from pixel-to-pixel differences of a given image in a horizontal or vertical direction between the 360-degree view and a cubic projection layout of the 360- degree view, the loop filtering process is disabled for the transform block boundary or the sub-block boundary, and the picture is projected onto plural faces of a cube (Paragraph 7; Paragraphs 78-81).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the filtering techniques of Ahn et al. to include the virtual boundary loop filter disabling of Van der Auwera et al. as shown above in order to achieve improved seam/boundary artifact reduction results (See Van der Auwera et al. Paragraph 81).
Method claim 1 is drawn to the method of using corresponding apparatus claimed in claim 12 as shown above, this claim has similar limitations and is rejected for the same reasons of anticipation as used above.
Regarding Claim 2, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the video sequence corresponds to a 360-degree virtual reality (VR360) video (Paragraph 104)
Regarding Claim 3, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter belongs to a group comprising de-blocking filter, SAO (Sample Adaptive Offset) and ALF (Adaptive Loop Filter) (Paragraph 72).
Regarding Claim 4, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter corresponds to a de-blocking filter and the loop filtering process is disabled for a target block if a block edge associated with the target block for the de-blocking filter is aligned with the virtual boundary (Paragraphs 188-200).
Regarding Claim 5, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter corresponds to a de-blocking filter and the loop filtering process is disabled for a target block if the virtual boundary crosses through the target block, the target block comprising a transform block or sub-block (Paragraphs 188-200).
Regarding Claim 6, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter corresponds to a de-blocking filter and the loop filtering process is disabled for a target block if the virtual boundary cross a neighbouring block of the target block, and wherein the loop filtering process is applied to a block boundary between the target block and the neighbouring block of the target block (Paragraphs 188-200).
Regarding Claim 7, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein when the loop filter uses adaptive filter size, any loop filter candidate across the virtual boundary is removed and the loop filtering process is disabled if no remaining loop filter candidate is available (Paragraphs 188-200).
Regarding Claim 8, Ahn et al. and Van der Auwera et al. teach the method of claim 1, further comprising, when the loop filter uses adaptive filter size and the loop filtering process is applied to the current reconstructed pixel, determining a selected filter and transmitting a syntax in a bitstream to indicate the selected filter (Paragraphs 90-94; Paragraphs 188-200).
Regarding Claim 9, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein when the loop filter uses adaptive filter size, a loop filter candidate is determined and whether the loop filtering (Paragraphs 188-200).
Regarding Claim 10, Ahn et al. and Van der Auwera et al. teach the method of claim 9, wherein if the smaller loop filter candidate exists, the smaller loop filter candidate is used as the loop filter candidate and whether the loop filtering process associated with the loop filter candidate is across the virtual boundary is checked (Paragraphs 188-200).
Regarding Claim 11, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein, when the current picture is in a particular layout results of boundary checking derived for a target filtered unit in a row of filtered units are shared by other filtered units in the row of filtered units, and wherein the boundary checking determines whether the loop filtering process for the target filtered unit is across the virtual boundary between a top sub-frame and a bottom sub-frame of the current picture (Paragraph 146; Paragraphs 182-185; Paragraphs 188-200).
However, Ahn et al. does not explicitly teach that the the current picture is in a 3×2 layout of cubemap-based projection.
Van der Auwera et al., however, teaches that the current picture is in a 3×2 layout of cubemap-based projection (Paragraph 7; Paragraphs 78-81).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the filtering techniques of Ahn et al. to include the virtual boundary loop filter disabling of Van der Auwera et al. as shown above in order to achieve improved seam/boundary artifact reduction results (See Van der Auwera et al. Paragraph 81).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483